



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Palmer, 2020 ONCA 579

DATE: 20200911

DOCKET: C63408

Fairburn A.C.J.O., MacPherson and Coroza
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Palmer

Appellant

Andrew Palmer, appearing in person

Amy Ohler, appearing as duty counsel

Geoffrey Roy, for the respondent

Heard and released orally:
    September 9, 2020

On appeal from a conviction entered by
    Justice George S. Gage of the Ontario Court of Justice, dated July 28, 2016.

REASONS FOR DECISION

[1]

This is an appeal from conviction for
    trafficking in cannabis. The appellant argues, through duty counsel, that the
    verdict is unreasonable because the evidence cannot support trafficking as
    opposed to personal use.

[2]

This case involves wiretap intercepts. Despite
    the able submissions of duty counsel, having considered those intercepts, we
    find that it was open to the trial judge to conclude as he did. We dismiss the
    conviction appeal.

[3]

The appellant has raised with the court his
    concern over the fact that his criminal record reflects the wrong schedule of
    the
Controlled Drugs and Substances Act
, S.C. 1996, c. 19
. The Crown has confirmed that his record
    reflects a Schedule I offence when it should in fact reflect a Schedule II
    offence. The appellant has no other criminal record and appears to be doing
    very well and is gainfully employed. This matter is of concern to the court. The
    conviction for a Schedule II (not a Schedule I) offence must be accurately
    recorded.

[4]

Accordingly, it is ordered that steps be taken
    as soon as possible to ensure that the appellants criminal record reflects
    that he was convicted of a Schedule II offence.

Fairburn
    A.C.J.O.

J.C.
    MacPherson J.A.

S.
    Coroza J.A.


